Title: James Madison to John Hartwell Cocke, 24 December 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 24. 1828.
                            
                        
                        I have just recd. the inclosed from the Proctor. Should Majr. Spotswood’s resignation be persisted in,
                            & allowed to take effect, and a regular Successor not be attainable, I see no other resort but the step suggested
                            by Mr. B. which must be on our assumed responsibility. I shall readily take my share of it in that or any other
                            arrangement you may judge preferable in the emergency. With cordial esteem
                        
                            
                                James Madison
                            
                        
                    